The following resolution, Senate Resolution No. 17, was adopted by the Senate on June 30, 1983, and filed in this court on July 7, 1983:
“Whereas, a recent ruling in a courtroom of this state regarding the possession of guns by police officers in that courtroom has resulted in a difficult situation which needs to be resolved; and
“Whereas, the New Hampshire Senate is concerned that a prolonged dispute about this matter could consume a disproportionate amount of judicial time and energy; and.
“Whereas, the rights of all the parties concerned should be clarified; now therefore, be it
*511“Resolved by the Senate:
“That the New Hampshire Supreme Court is respectfully requested to consider the issue at hand and to resolve this problem so that the orderly administration of justice may continue; and
“That a copy of this resolution be sent to the clerk of the New Hampshire Supreme Court.”
The following reply was returned:

To the Honorable Senate:

The undersigned Justices of the Supreme Court reply as follows to your request filed in this court on July 7, 1983.
The request before us concerns the validity of existing legislation, RSA 490:4-a (Supp. 1979), rather than proposed legislation pending before the Senate. The recent ruling referred to in your resolution or similar rulings may involve disputed facts, which can be adjudicated only in the context of a concrete case that may come before us in the future.
 It has long been established in this State that the authority vested in the justices of this court by part two, article seventy-four of the New Hampshire Constitution to issue advisory opinions to either branch of the legislature extends only to proposed legislation. Opinion of the Justices, 121 N.H. 280, 282, 428 A.2d 909, 910 (1981); Opinion of the Justices, 116 N.H. 358, 360, 360 A.2d 889, 891 (1976); Opinion of the Justices, 115 N.H. 222, 223, 337 A.2d 354, 355 (1975). Nor are we empowered to give advisory opinions on legal questions involving resolution of questions of fact. Opinion of the Justices, 116 N.H. at 360, 360 A.2d at 891.
For the foregoing reasons, the Justices of the Supreme Court respectfully request that they be excused from responding to Senate Resolution No. 17 because it is “not within the spirit or letter of the constitutional provision, N.H. Const. pt. II, art. 74.” Opinion of the Justices, 121 N.H. at 282, 428 A.2d at 910; see Opinion of the Justices, 119 N.H. 266, 268, 401 A.2d 507, 508 (1979).
John W. King
Maurice P. Bois
Charles G. Douglas, III
David A. Brock
July 14, 1983
Batchelder, J., did not participate.